 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is made and entered into this 19th day of March, 2003, by
and between Metalclad Insulation Corporation, a California corporation (the
“Company”), Entrx Corporation, a Delaware corporation (“Entrx”) and Geoffrey B.
Larson, a resident of California (“Employee”).

Recitals

     The Company is desirous of obtaining the full-time services of the Employee
and the Employee is desirous of being employed by the Company, and each is
willing to enter into this employment agreement (the “Agreement”), all on the
terms and subject to the conditions herein contained.

     Entrx is the parent corporation of the Company, and is desirous of
assisting the Company in obtaining the full-time services of the Employee.

AGREEMENT

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties agree as follows:



1.   Employment of the Employee; Term.



  (a)   The Company agrees to and hereby does employ the Employee, and the
Employee accepts such employment and agrees to discharge faithfully, diligently
and to the best of Employee’s abilities, the duties and responsibilities of such
employment on the terms and subject to the conditions herein provided.     (b)  
The term of Employee’s employment hereunder shall commence on April 7, 2003, and
shall terminate on April 6, 2006 (“Initial Expiration Date”), unless terminated
earlier as provided in Section 4.     (c)   Following the Initial Expiration
Date, Employee’s employment shall thereafter continue on an at will basis,
terminable upon notice without severance compensation, but otherwise on the
terms and conditions contained in this Agreement.



2.   Duties of the Employee. During the term of Employee’s employment with the
Company hereunder, the Employee shall:



  (a)   Act as the President and Chief Operating Officer of the Company, subject
to the direction of the Board of Directors of the Company (the “Board of
Directors”) and assume such responsibilities, or such other position as the
Board of Directors may direct, and perform such duties as are generally
associated with such titles, with overall responsibility for the day-to-day
operations of the Company.

 



--------------------------------------------------------------------------------



 





  (b)   Devote substantially all of Employee’s business time and attention
necessary to carry out the duties of Employee’s employment hereunder, applying
Employee’s best effort and skill for the benefit of the Company, and shall not,
without prior written consent of the Company, render to others services of any
kind for compensation, or engage in any other business activity that would
materially interfere with the performance of Employee’s duties or
responsibilities under this Agreement.     (c)   During the term of Employee’s
employment, and during any period thereafter during which the Company is paying
Employee severance or other compensation (computed as provided in Section 4(f)),
Employee will obtain and maintain as current such governmental licenses and
permits, both personal and corporate, as are necessary to permit the Company to
continuously conduct its business in a manner and scope, and in all such
geographical locations, consistent with past practices and all applicable legal
requirements, and will allow the Company to utilize and benefit from all such
permits and licenses that are personal to Employee.



3.   Compensation and Benefits. As compensation and in consideration for the
performance of services by the Employee and Employee’s observance of all of the
provisions of this Agreement, the Company agrees to pay, provide or do, the
following:



  (a)   Salary. During the term of Employee’s employment, the Employee shall be
entitled to receive a base salary at an annual rate of $165,000. The Company
shall pay the salary semi-monthly.     (b)   Grant of Common Stock Option.
Promptly following the execution of this Agreement by all parties, Entrx shall
grant an option to Employee to purchase 100,000 shares of Entrx common stock,
pursuant to the terms of a Stock Option Agreement to be entered into between
Entrx and Employee in the form attached hereto as Exhibit A.     (c)   Benefits.
During the term of Employee’s employment, the Employee shall be entitled to
15 days of paid time off for vacation, and five days paid time off for illness,
for each 12 month period of employment. In addition, during the term of
Employee’s employment, the Employee shall be entitled to medical,
hospitalization, dental, life and disability insurance, or reimbursement
therefor, as may be established by the Company, but at least as favorable as
that provided to other salaried employees of the Company.     (d)   Business
Expenses. The Company shall reimburse the Employee for business expenses
reasonably incurred by the Employee in connection with the performance of
Employee’s duties hereunder, upon the presentation by Employee of receipts and
itemized accounts of such expenditures in accordance with the rules and
regulations of the Internal Revenue Code. Included among these reimbursable
expenses, is reimbursement for the moving of his place of permanent residence
from Sacramento, California, to a location within a reasonable commuting
distance from the Company’s main facilities in Anaheim, California, not to
exceed $10,000, and reimbursement for the rental of a temporary residence within
a reasonable commuting distance from the Company’s main facilities, not to
exceed $1,000 per month for the lesser of six months, or through the month in
which Employee moves into a permanent residence. Except for expenses previously
approved by the Board, the Board may take such action as may be necessary to
enforce the repayment to the Company by the Employee of any amounts reimbursed
upon finding that such reimbursement was not made

 



--------------------------------------------------------------------------------



 





      primarily for the purpose of advancing the legitimate interests of the
Company. In lieu of direct payment by the Employee, the Company may withhold
such disallowed amounts from future compensation of the Employee until the
amount owed to the Company has been recovered.     (e)   Bonuses. In addition to
the foregoing, Employee shall be eligible to receive a bonus of $10,000 upon the
execution of this Agreement and the commencement of his employment with the
Company, and a bonus following each fiscal year of the Company, equal to 10% of
the Net Income for that fiscal year, multiplied by a fraction, the numerator of
which is the number of days Employee was employed by the Company during such
fiscal year, and the denominator of which is the number of days in such fiscal
year. Net Income for the purpose of this provision, is the net income of the
Company as determined by the independent accounting firm (the “Auditors”)
engaged to audit the accounts of the Company or Entrx for the fiscal year for
which the bonus calculation is to be based. The bonus to the Employee will be
paid within 45 days following the end of the fiscal year, or at such time after
the end of the fiscal year (not more than 120 days) that the Auditors issue
their report on the audit.     (f)   Use of Car. During the term of Employee’s
employment, the Company will provide and maintain a car for the Employee’s Use,
as selected by the Company.



4.   Termination of Agreement.



  (a)   Termination With Cause. The Company may terminate Employee’s term of
employment under this Agreement for “good cause” upon notice of such termination
to the Employee. For purposes of this Agreement, “good cause” shall mean
Employee’s (i) failure or refusal to observe or perform any of the material
provisions of this Agreement or any other written agreement with the Company, or
to substantially perform any of the material duties or responsibilities required
of Employee under this Agreement or any other written agreement with the
Company, or (ii) commission of fraud, misappropriation, embezzlement or other
acts of dishonesty, alcoholism, drug addiction or dependency, or conviction for
any crime punishable as a felony or as a gross misdemeanor involving moral
turpitude, which actions, in the opinion of the Board of Directors, have a
material adverse effect upon the Employee’s ability to perform the duties which
are assumed or assigned under Section 2 hereof, or which actions or occurrences,
in the opinion of the Board of Directors, are materially adverse to the
interests of the Company. Termination of Employee’s employment for good cause
under Subsection 4(a)(ii) above shall be effective upon notice. Termination of
Employee’s employment for good cause under Subsection 4(a)(i) shall be effective
upon 14 days’ prior notice; provided that prior to the giving of such notice of
termination, the Company shall notify Employee that a factual basis for
termination for good cause exists and specify such basis, so that Employee will
have a reasonable opportunity to refute such basis or cure any default.     (b)
  Termination Without Cause. Employee’s term of employment under this Agreement
may be terminated by either party without cause for any reason upon not less
than 15 days’ prior written notice.     (c)   Termination upon Death or
Disability of Employee. This Agreement shall automatically terminate in the
event of the Employee’s death or disability. “Disability” means the
unwillingness or inability of Employee to perform Employee’s duties under this
Agreement because of incapacity due to physical or mental illness, bodily injury
or disease for a period of 60 days out of 180 consecutive days.

 



--------------------------------------------------------------------------------



 





  (d)   Termination Obligations and Responsibilities. Upon the termination of
the Employee’s term of employment in accordance with Subsections (a)(i), (a)(ii)
or (c) of this Section 4, or by the Employee in accordance with Subsection
(b) of this Section 4, the Company shall have no further obligation to the
Employee under this Agreement, and Employee shall only be entitled to payment by
the Company for all compensation accrued under this Agreement to such date of
termination. In the event the Company terminates Employee’s term of employment
in accordance with Subsection (b) of this Section 4, the Company shall be
obligated to pay Employee a severance salary for three months following the date
of termination, but only so long as Employee is not in default of any other
provision of this Agreement under which it is his obligation to comply.
Termination of the Employee’s term of employment shall terminate Employee’s
responsibility under Section 2, but shall not terminate or extinguish the
Employee’s other obligations or agreements under any provision which, by its
content, can be reasonably concluded to survive such termination, including
specifically, those set forth under Sections 5, 8, 9 and 10 (unless otherwise
provided therein), or Employee’s obligation or liability to pay to the Company
any amounts owed to the Company by the Employee, including, but not limited to,
any amounts misappropriated or obtained by the Employee, without prejudice to
any other rights or remedies of the Company at law or in equity.     (e)  
Change of Control. Notwithstanding any other provision of this Agreement, except
for subparagraph (i) below, if there is a Change of Control, and Employee’s
employment with the Company, or the successor to the Company’s business, is
terminated (by Employee, the Company or such successor), within one year from
the date of the Change of Control, Employee shall be entitled to a severance
salary equal to one year’s base salary times a fraction, the numerator of which
is the number of days Employee is employed by the Company following such
termination, subtracted from 365, and the denominator is 365; provided that such
severance salary shall not be less than three months base salary. Any severance
salary payable under this subsection (e) will be paid within 30 days following
termination, but not less than 30 days following the end of one year from the
date of the Change of Control, and is then payable regardless of whether
Employee’s Employment is terminated. For the purpose of this Agreement, a Change
of Control occurs at such time as (i) Entrx no longer owns a majority of the
outstanding shares of voting stock of the Company, either directly or indirectly
through a subsidiary of Entrx, or (ii) the Company sells or transfers all or
substantially all of its assets to a third party unaffiliated with Entrx or the
Company.     (f)   Basis of Computation. The base salary which shall be used in
computing compensation to Employee after termination of Employee’s employment
shall be based on the base salary being paid to Employee as of the date of
termination, and may be paid by the Company over the period due in semi-monthly
payments.     (g)   Incentive Compensation. No part of any incentive
compensation that is based on the Company’s financial performance for a fiscal
year, if any, is payable if Employee’s employment is terminated for any reason
prior to expiration of such fiscal year.     (h)   Set-Off. The Company shall be
entitled to set-off from amounts owed to Employee, by reason of his employment
with the Company, amounts owed by Employee to the Company.

 



--------------------------------------------------------------------------------



 





  (i)   No Entitlement. Notwithstanding any other provision of this Agreement,
no bonus otherwise payable under Subsection 3(e) as severance salary otherwise
payable under Subsection 4(e), shall be due to Employee if his employment is
terminated for good cause.



5.   Disclosure of Confidential Information.



  (a)   Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information that is not generally known to
the public that relates to the existing or reasonably foreseeable business of
the Company which has been expressly or implicitly protected by the Company or
which, from all of the circumstances, the Employee knows or has reason to know
that the Company intends or expects the secrecy of such information to be
maintained. Confidential Information includes, but is not limited to,
information contained in or relating to development plans or proposals,
marketing plans or proposals, operational plans or proposals, strategies,
financial statements, budgets, trade secrets, test data, research data, pricing
formulas, past and potential customer and supplier information, Employee
information, research and development information, designs, products, processes,
production methods and know-how, and other proprietary information of the
Company, whether written, oral or communicated in another type of medium,
whether disclosed directly or indirectly, whether originals or copies, and
whether or not legal protection has been obtained or sought under applicable
law. Employee shall treat all such information as Confidential Information
regardless of its source and whether or not marked as confidential.     (b)  
Employee Shall Not Disclose Confidential Information. The Employee will not,
during the term of Employee’s employment or following the termination of
Employee’s employment with the Company, use, show, display, release, discuss,
communicate, divulge or otherwise disclose Confidential Information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, without the prior written consent or authorization of the
Company.     (c)   Scope. Employee’s covenant in Subsection 5(b) to not disclose
Confidential Information shall not apply to information which, at the time of
such disclosure, may be obtained from sources outside of the Company, its
agents, lawyers or accountants, so long as those sources did not receive the
information directly or indirectly as the result of Employee’s action. In
addition, nothing contained herein shall prevent Employee from disclosing
information as set forth under Subparagraph 5(e) or to governmental agencies
under circumstances that which he, as an officer of the Company would be
normally expected or required to disclose to such agencies in order to advance
the interests of the Company.     (d)   Title. All documents or other tangible
or intangible property relating in any way to the business of the Company which
are conceived or generated by Employee or come into Employee’s possession during
the employment period shall be and remain the exclusive property of the Company,
and Employee agrees to return all such documents, and tangible and intangible
property, including, but not limited to, all records, manuals, books, blank
forms, documents, letters, memoranda, notes, notebooks, reports, data, tables,
magnetic tapes, computer disks, calculations or copies thereof, which are the
property of the Company or which relate in any way to the business, customers,
products, practices or techniques of the Company, and all other property of the
Company, including, but not limited to, all documents which in whole or in part
contain any Confidential Information which in any of these cases are in
Employee’s possession or under Employee’s control, to the Company upon the
termination of Employee’s employment with the

 



--------------------------------------------------------------------------------



 





      Company, or at such earlier time as the Company may request him to do so.
    (e)   Compelled Disclosure. In the event a third party seeks to compel
disclosure of Confidential Information by the Employee by judicial or
administrative process, the Employee shall promptly notify the Board of such
occurrence and furnish to the Board a copy of the demand, summons, subpoena or
other process served upon the Employee to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Employee’s
cooperation, defense of such disclosure demand. In the event that the Company
refuses to contest such a third party disclosure demand under judicial or
administrative process, or a final judicial order is issued compelling
disclosure of Confidential Information by the Employee, the Employee shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order.



6.   Employee Acknowledgments. Employee acknowledges that:



  (a)   the success of the Company depends, to a great extent, on its ability to
protect its Confidential Information from unauthorized disclosure, use or
publication; and     (b)   the Company is and will be entrusting Employee with
this valuable information.



7.   Employee Representations and Warranties.



  (a)   Performance of the terms of this Agreement as an employee of the Company
does not and will not cause Employee to breach any agreement, commitment or
understanding Employee has with any other party, whether formal or informal, or
to keep in confidence proprietary information of such other party which Employee
acquired or learned prior to Employee’s employment by the Company;     (b)  
Employee has not brought and will not bring to the Company, or use for the
benefit of the Company, any materials or documents of a former employer (which,
for purposes of this Section, shall also include persons, firms, corporations
and other entities for which Employee has acted as an independent contractor or
consultant) that are not generally available to the public or to the trade,
unless Employee has obtained written authorization from any such former employer
permitting Employee to retain and use said materials or documents; and     (c)  
With respect to any materials or documents that Employee may bring to the
Company for use in the course of Employee’s employment, Employee’s or the
Company’s use of such materials or documents will not violate the intellectual
property rights of any former employer of Employee, or any other party.



8.   Covenants Not to Compete.



  (a)   During Employee’s employment by the Company, and for a period of which
is the greater of six months after the termination of Employee’s employment or
the period over which Employee is receiving compensation from the Company
(computed as provided in Subsection 4(f)) following termination, Employee will
not, either directly or indirectly, either alone or on concert with others,
contact, solicit or entice or, in any way divert or attempt to divert, any
customer or supplier to do, or for the purpose of doing, business with any
business entity in competition with the Company, if Employee’s knowledge of the
identity of, and other pertinent information about, any such customer or
supplier was learned by Employee in the course and scope of Employee’s
employment by the Company, and could not otherwise be obtained from public
sources or records. A business entity will be deemed to be in competition if it
engages in the marketing of and

 



--------------------------------------------------------------------------------



 





      providing services relating to insulation installment or removal or
hazardous waste remediation, including mold, air quality and asbestos
remediation.     (b)   During Employee’s employment by the Company, Employee
agrees not to plan or otherwise take any preliminary steps, either alone or in
concert with others, to set up or engage in any business enterprise that would
be in competition with the Company. For a period of six months after termination
of Employee’s employment, Employee will not accept any employment or engage in
any activities which the Company determines in good faith to be competitive with
the Company, if the loyal and complete fulfillment of the duties of Employee’s
competitive employment or activities would inherently call upon Employee to
disclose or use the contents of any of the Company’s Confidential Information
which has been entrusted to Employee during Employee’s employment by the
Company.     (c)   Nothing contained in this Agreement shall be construed to
prevent Employee from engaging in a lawful profession, trade or business after
the termination of Employee’s employment with the Company. This Agreement shall
be construed only as one which prohibits Employee from engaging in acts which
are unfair to the Company, and which are in violation of the confidence and
trust reposed in Employee by the Company with respect to its Confidential
Information.



9.   Solicitation of Company Employees. During Employee’s employment by the
Company, and for one year immediately following the termination of such
employment, Employee will not, directly or indirectly, alone or in concert with
others, solicit any of the Company’s employees for employment or other
engagement by any other company which is, by any reasonable standard, in
competition with the Company. Employee understands that the above restraint is
necessary in order to reduce the risk that the Company’s Confidential
Information, will be disclosed to and used by its competitors to its detriment.
  10.   Communication with Subsequent Employer. Upon the termination of
Employee’s employment, Employee hereby authorizes the Company to notify any
other party, including without limitation, Employee’s future employers, future
partners and customers of the Company, as to the existence of this Agreement,
and the existence of Employee’s covenants and responsibilities with respect to
the Confidential Information entrusted to Employee hereunder.   11.   Breach of
Restrictive Covenants.



  (a)   It is agreed that it would be difficult or impossible to ascertain the
measure of damages to the Company resulting from any breach of Sections 5, 8 or
9, and that injury to the Company from any such breach may be irremediable, and
that money damages therefore may be an inadequate remedy. In the event of a
breach or threatened breach by the Employee of the provisions of any of such
Sections, the Company shall be entitled to specific performance of such Sections
and may seek a temporary or permanent injunction to enjoin the Employee from
breaching such Sections, in addition to any other rights or remedies that the
Company may have available under applicable law for such breach or threatened
breach, including the recovery of damages.     (b)   Survival of Restrictive
Covenant. The obligations of Employee under the provisions of Sections 5, 8 and
9, and other clearly applicable provisions of this Agreement shall survive the
expiration of the term of Employee’s employment hereunder, and shall be binding
upon the Employee following the termination of Employee’s employment with the
Company.

 



--------------------------------------------------------------------------------



 





12.   Affiliate. The term “Company” when used in this Agreement shall mean in
addition to the Company, any affiliate of the Company. The terms “affiliate” or
“affiliates” when used in this Agreement shall mean any corporation that
controls the Company, or is controlled by the Company, or is under common
control with the Company.   13.   Entire Agreement; Modification. This Agreement
constitutes the full and complete understanding and agreement of the parties
with respect to the employment of the Employee by the Company, and supersedes
any prior understanding or agreement between the parties relating thereto. No
amendment, waiver or modification of any provision of this Agreement shall be
binding unless made in writing and signed by the parties hereto.   14.  
Assignment. The rights and benefits of the Company and its permitted assigns
under this Agreement shall be fully assignable and transferable to any other
entity (subject to that entities assumption of the obligations hereunder):



  (a)   which is an affiliate of the Company; or     (b)   which is not an
affiliate and with which the Company has merged or consolidated, or to which it
may have sold substantially all its assets in a transaction in which it has
assumed the liabilities of the Company under this Agreement;         and in the
event of any such assignment or transfer, all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against the successors
and assigns of the Company. This Agreement is a personal service contract and
shall not be assignable by the Employee, but all obligations and agreements of
the Employee hereunder shall be binding upon and enforceable against the
Employee and Employee’s personal representatives, heirs, legatees and devisees.



15.   Notices. To be effective, all notices, consents or other communications
required or permitted hereunder shall be in writing. A written notice or other
communication shall be deemed to have been given hereunder (i) if delivered by
hand, when the notifying party delivers such notice or other communication to
all other parties to this Agreement, (ii) if delivered by facsimile or overnight
delivery service, on the first business day following the date such notice or
other communication is transmitted by facsimile or timely delivered to the
overnight courier, or (iii) if delivered by mail, on the third business day
following the date such notice or other communication is deposited in the U.S.
mail by certified or registered mail addressed to the other party. Mailed or
telecopied communications shall be directed as follows unless written notice of
a change of address or facsimile number has been given in writing in accordance
with this Section:

 



--------------------------------------------------------------------------------



 

              If to Company or Entrx:   Metalclad Corporation         Entrx
Corporation         Suite 2690         800 Nicollet Mall         Minneapolis, MN
55402         Facsimile No. (612)                                               
  ATTN: Wayne W. Mills               With a copy to:   Felhaber Larson Fenlon &
Vogt, PA         225 South 6th Street, Suite 4200         Minneapolis, MN
55402-4302         Facsimile No. (612) 338-4608         ATTN: Roger H. Frommelt,
Esq.               If to Employee:   Geoffrey B. Larson         1817 Country
Club Drive         Placerville, CA 95667         Facsimile No.
                                                      With a Copy To:  
                                                                       
                                                                       
                                                             Facsimile No.
(     )                               



16.   Waiver. No waiver of any term, condition or covenant of this Agreement by
a party shall be deemed to be a waiver of any subsequent breaches of the same or
other terms, covenants or conditions hereof by such party.   17.   Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, and all such counterparts shall constitute one instrument.   18.
  Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective or valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.   19.   Applicable Law. This
Agreement, and the legal relations between the parties, shall be governed by,
and construed in accordance with, the laws of the state of California without
regard to conflicts of law doctrines.   20.   Arbitration. All disputes or
claims arising out of, or in any way relating to this Agreement shall be
submitted to and determined by final and binding arbitration under the rules of
the American Arbitration Association. Arbitration proceedings may be initiated
by either party hereto upon notice to the other party and to the American
Arbitration Association, and shall be conducted by three arbitrators under the
rules of the American Arbitration Association in Minneapolis, Minnesota;
provided, however, that the parties may agree following the giving of such
notice to have the arbitration proceeding conducted with a single arbitrator.
The notice must specify in general the issues to be resolved in any such
arbitration proceeding. The arbitrators shall be selected by agreement of the
parties from a list of five or more arbitrators proposed to the parties by the
American Arbitration Association, or may be persons not on such list as agreed
to by the parties to such arbitration. If the parties to the arbitration
proceeding fail to agree on one or more of the persons to serve as arbitrators
within fifteen days after delivery to each party hereto of the list as proposed
by the American Arbitration Association, then at

 



--------------------------------------------------------------------------------



 





    the request of any party to such proceeding, such arbitrators shall be
selected at the discretion of the American Arbitration Association. Where the
arbitrators shall determine that an arbitration proceeding was commenced by a
party frivolously or without a basis, or primarily for the purpose of harassment
or delay, the arbitrators may assess such party the cost of such proceedings
including reasonable attorneys’ fees of any other party. In all other cases,
each party to the arbitration proceeding shall bear its own costs and its
pro-rata share of the fees and expenses charged by the arbitrators and the
American Arbitration Association in connection with any arbitration proceeding.
  21.   Attorneys Fees. In the event a judgment is entered against any party
hereto in a court of competent jurisdiction based upon a breach of the terms of
this Agreement, the prevailing party shall be entitled to receive, as part of
any award, the amount of reasonable attorney’s fees and expenses incurred by the
prevailing party in such action a party shall be deemed to have prevailed if the
judgment entered (without including attorney’s fees and expenses) is more
favorable to that party than any offer of settlement made to that party within
twenty days after the services of the complaint in such action.   22.  
Representation by Counsel; Interpretation. The Company, Entrx and Employee each
acknowledge that each party to this Agreement has been encouraged, and has had
the opportunity, to be represented by counsel in connection with this Agreement
and the matters contemplated by this Agreement, and has either done so, or
waived his or its right to do so. Accordingly, any rule of law, including but
not limited to Section 1654 of the California Civil Code, or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.
The provisions of this Agreement shall be interpreted in a reasonable manner to
effect the intent of the parties.

     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first above written.

          Metalclad Insulation Corporation   Employee   By:   /s/ Bruce H.
Haglund
Bruce H. Haglund, Director   /s/ Geoffrey B. Larson
Geoffrey B. Larson   Entrx Corporation       By:   /s/ Wayne W. Mills
Wayne W. Mills, President    

 